DETAILED ACTION
 
 
1.         This Final Office action is in reply to the Applicant amendment filed on 3 June 2022.
2.         Claims 10-18 have been amended.  Claims 19-21 are new and have been added.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
4.         Claims 10-21 are currently pending and have been examined.  The Information Disclosure Statement filed 3 June 2022 has been considered by the Examiner.  A signed copy is enclosed with this Office Action.

Response to Amendment

In the previous office action, Claims 10-18 were rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter (abstract idea). Applicants have not amended now Claims 10-21 to provide statutory support and the rejection is maintained.
Applicant’s amendments necessitated a new grounds of rejection.


Response to Arguments

Applicants’ arguments filed 3 June 2022 have been fully considered but they are not persuasive.  In the remarks regarding the 35 USC § 101 rejection for Claims, Applicants argue that:  (1) the claims are not directed to an abstract idea, and even if they were, they would amount to significantly more than the abstract idea.  Examiner respectfully disagrees.  Still commensurate to the 2019 revised patent subject matter eligibility guidance (2019 PEG) and the October 2019 Update:  Subject Matter Eligibility (“October 2019 Update”), the Examiner details the maintained rejection under 35 U.S.C. 101 in the below rejection with further explanation.  Although Applicants provide reference to multiple subject matter eligibility of the PEG and 2019 Update court cases, it is noted that the subject matter of Applicants instant application are not analogous to these specific subject matter decisions.  As currently filed, the claims are not amended further as previously recommended by the Examiner from the instant specification in at least paragraphs 25-30.  It is still perceived two different users (operator assistant/assisted operator) are utilizing sending/manipulating/receiving data (transmit[ing] manually with a general-purpose computer to determine the claim results with a flight control system.  As currently recited for the claims, there is no indication of a technical improvement to technology or integration of the judicial exception (abstract idea) into a practical application.  Applicants are still invited for an interview to further discuss possible amendments regarding this maintained rejection.
Applicant submits that:  (2) Holder et al. (Holder) (US 2014/0212847) does not teach or suggest in amended Claim 1:  various amendments that do not differentiate from the prior art and new Claims 16-21 [see Remarks pages 16-19].  With regard to argument (2), the Examiner respectfully disagrees.  Although the claims have been amended to add more detail to the limitations, the Examiner has cited the current prior art of Holder as seen below in the maintained rejection for these new limitations.  In addition, a new grounds of rejection has been introduced from Holder in view of Lubrano et al. (Lubrano) (US 2020/0388165).  It is noted that any citations to specific, pages, columns, paragraphs, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.  The Examiner has a duty and responsibility to the public and to Applicant to interpret the claims as broadly as reasonably possible during prosecution. In re Prater, 415 F.2d 1 393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969).

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 10-21 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, natural phenomenon, or an abstract idea) without significantly more.
Step 1: Claims 10-21 are now each focused to a statutory category namely “flight control system” sets.
Step 2A:  Prong One: Claims 10-21 recite limitations that set forth the abstract idea(s), namely, the claims as a whole recite certain methods of organizing human activity that encompass processing information by:
“accumulate history information regarding a flight history of operation of an aircraft by each of an assisted operator and at least one operation assistant, wherein the operation assistant operates the aircraft remotely from the assisted operator; 
specify, based on the accumulated history information, a candidate to be the operation assistant;
transmit, to the assisted operator, candidate information regarding the specified candidate to be the operation assistant in the operation of the aircraft, and transmit, to the assisted operator, assistance information generated by the operation assistant for assisting with the flight operation of the aircraft” 

	The claims as a whole recite certain groupings characteristic of “Certain Methods of Organizing Human Activity” grouping of abstract idea (see “USPTO 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019”, citing “Federal Register 50 Vol 84 No 4 Monday January 7 2019”, p.51, 3rd column to p.53 1st column, p.54 further corroborated by USPTO’s “2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), Advanced Module PowerPoint Slides” Slide 17) and the October 2019 Update:  Subject Matter Eligibility (“October 2019 Update”). These claims fall under the categories: Certain methods of organizing human activity –managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).   Hence, the claims are ineligible under step 2A prong one.  Furthermore, the dependent claims are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exception.  The limitations of the claims do not transform the abstract idea that they recite into patent-eligible subject matter because the claims simply instruct the practitioner to implement the abstract idea using generally-recited computer components. 
	Prong Two:  Claims 10-21: The judicial exception is not integrated into a practical application because the claims as a whole describe how to, generally, evaluate history information regarding flight history of an aircraft and specifying a candidate to be with an ability to be an operation assistant.  Nothing in the claim elements precludes the steps from practically being performed as Certain methods of organizing human activity –managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion) (e.g., see Applicant’s Specification ¶’s 4-13) and does not take the claims out of methods of organizing human activities groupings characteristic of “Certain Methods of Organizing Human Activity” grouping of abstract idea further corroborated by USPTO’s 2019 PEG and the October 2019 Update. Therefore, the claims contain computer components that are cited at a high level of generality and are merely invoked as a tool to perform the abstract idea. Simply implementing an abstract idea on a computer is not a practical application of the abstract idea.  Furthermore, the dependent claims are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exception.  The limitations of the claims do not transform the abstract idea that they recite into patent-eligible subject matter because the claims simply instruct the practitioner to implement the abstract idea using generally-recited computer components, and furthermore do not amount to an improvement to a computer or any other technology, and thus are ineligible.
Step 2B: Claims 10-21 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea nor recites additional elements that integrate the judicial exception into a practical application.  The additional elements of “apparatus; various units”, etc. are generically-recited computer-related elements that amount to a mere instruction to “apply it” (the abstract idea) on the computer-related elements (see MPEP § 2106.05 (f) – Mere Instructions to Apply an Exception). These additional elements in the claims are recited at a high level of generality and are merely limiting the field of use of the judicial exception (see MPEP §2106.05 (h) – Field of Use and Technological Environment). There is no indication that the combination of elements improves the function of a computer or improves any other technology.
Furthermore, the dependent claims are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exception.  The limitations of the claims do not transform the abstract idea that they recite into patent-eligible subject matter because the claims simply instruct the practitioner to implement the abstract idea using generally-recited computer components, and furthermore do not amount to an improvement to a computer or any other technology, and thus are ineligible. 
Examiner interprets that the steps of the claimed invention both individually and as an ordered combination result in Mere Instructions to Apply a Judicial Exception (see MPEP §2106.05 (f)). As currently recited, these claims recite only the idea of a solution or outcome with no restriction on how the result is accomplished and no description of the mechanism used for accomplishing the result. Here, the claims utilize a computer or other machinery (e.g., see published Applicant Specification ¶’s 4-13) regarding using existing computer processors as well as program products comprising machine-readable media for carrying or having machine-executable instructions or data structures stored.  HOWEVER, “Flight control system 1” recited in at least paragraphs 25-30 have sufficient certain information that if amended into claims may overcome this entire rejection.  An interview with the Examiner to discuss this would be beneficial to Applicants.
As currently recited, these claims are directed to being a commonplace business method being applied on a general purpose computer (see Alice Corp. Pty, Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 1357, 110 USPQ2d 1976, 1983 (2014)); Versata Dev. Group, Inc., v. SAP Am., Inc., 793 D.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)) and require the use of software such as via a server to tailor information and provide it to the user on a generic computer.  Based on all these, Examiner finds that when viewed either individually or in combination, these additional claim element(s) do not provide meaningful limitation(s) that raise to the high standards of eligibility to transform the abstract idea(s) into a patent eligible application of the abstract idea(s) such that the claim(s) amounts to significantly more than the abstract idea(s) itself. Accordingly, Claims 10-21 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception (i.e. abstract idea exception) without significantly more.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10-19 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holder et al. Holder) (US 2014/0212847).
 
With regard to Claims 10-19 and 21, Holder teaches:
Claim 10:
A flight control system comprising (apparatus for assessing performance in operating an aircraft. Information for assessing a performance of a group of operations; display system, an input system, and a flight assessor) (see at least paragraphs 11-13, Abstract):  a processor configured to: 

accumulate history information (History 312 may include prior assessments for a person. For example, history 312 may include scores, comments, and other information from prior assessments) regarding a flight history of operation of an aircraft (equipment 310; The selection of events 400 may be based on at least one of types of aircraft 402 and organizations 404) by each of an assisted operator and at least one operation assistant, wherein the operation assistant operates the aircraft remotely from the assisted operator (flight assessor is configured to receive the information from the assessment manager; display the information for assessing the performance of the group of operations performed by the number of crew members of an aircraft on the display system during operation of the aircraft by the number of crew members for which the group of operations is assessed; and receive user input assessing the performance of the group of operations by the number of crew members through the input system) (see at least paragraphs 13, 66-75);
 
specify, based on the accumulated history information, a candidate to be the operation assistant (with the use of flight assessment system 112 and in particular, flight assessor 200, evaluator 102 may perform assessment 104 of the number of crew members 106 in real time while the number of crew members 106 perform the group of operations 110 during the operation of aircraft 108. Further, the display of information 114 by flight assessor 200 may allow for a desired assessment of number of crew members 106 in generating assessment 104 of the number of crew members 106. For example, assessment 104 may be made using at least one of guidelines, grading scales, instructions, and suitable types of information) (see at least paragraphs 63-67); 

transmit, to the assisted operator, candidate information regarding the specified candidate to be the operation assistant in the operation of the aircraft (Instructions 410 may provide information for evaluator 102 to perform assessment 104. For example, instructions 410 may provide an identification of what actions evaluator 102 should look for in performing assessment 104. As another example, instructions 410 may identify which crew member should be performing which operations in group of operations 406 for the event), and transmit, to the assisted operator, assistance information generated by the operation assistant for assisting with flight operation of the aircraft (The flight assessor is configured to receive the information from the assessment manager; display the information for assessing the performance of the group of operations performed by the number of crew members of an aircraft on the display system during operation of the aircraft by the number of crew members for which the group of operations is assessed; and receive user input assessing the performance of the group of operations by the number of crew members through the input system) (see at least paragraphs 11-13, 80).

Claim 11: determine an operation ability level of the assisted operator and an operation assistance ability level the operation assistant based on the accumulated history information, and specify an operation assistant who has an operation assistance ability level corresponding to the operation ability level of the assisted operator as the candidate to be the operation assistant (see at least paragraphs 95-99).

Claim 12: wherein an operation assistance ability level of the operation assistant is determined for each of a plurality of flight conditions of the aircraft, and wherein the specified candidate to be the operation assistant is based on an operation assistance ability level corresponding to a flight condition in the operation of the aircraft planned by the assisted operator (see at least paragraphs 11-12, 95-99).

Claim 13:  wherein an operation ability level of the assisted operator is determined for each of a plurality of flight conditions of the aircraft, and wherein the specified candidate to be the operation assistant based on an operation ability level corresponding to a flight condition in the operation of the aircraft planned by the assisted operator (see at least paragraphs 11-12, 95-99).

Claim 14:  wherein the processor is further configured to specify a plurality of candidates to be the operation assistant in an order according to a flight condition of the aircraft in the operation planned by the assisted operator (see at least paragraphs 11-12, 95-99).

Claim 15: a storage medium that stores an assistance condition of assistance between the assisted operator and the operation assistant; and wherein the processor is further configured to perform processing to release operation assitance by the operation assistant, when an operation to be performed by the assisted operator does not match the assistance condition stored in the storage medium (see at least paragraphs 11-12, 64, 95-99).

Claim 16:  wherein the processor if further configured to generate information regarding a value of operation assistance by the operation assistant, and outputs the generated information to a communications device of the operation assistant or the assisted operator (see at least paragraphs 65-68).

Claim 17:  wherein the history information includes information regarding evaluation from the assisted operator to the operation assistant, or information regarding evaluation from the operation assistant to the assisted operator (see at least paragraphs 66-68, 95-99).

Claim 18:  wherein the processor is further configured to specify a candidate to be the operation assistant for each operation technique included in the operation planned by the assisted operator (see at least paragraphs 11-12, 66-68, 95-99).

Claim 19:  wherein the flight history of operation of the aircraft by each of the assisted operator and the operation assistant includes at least one of a flight time of the aircraft, a flight distance of the aircraft, a number of flights of the aircraft, a number of flights or a flight time of the aircraft at high altitude, a number of flights or a flight time of the aircraft while capturing an image, a number of flights or a flight time of the aircraft in strong wind, and a number of flights or a flight time of the aircraft while an operator travels by a vehicle (see at least paragraphs 71-77, 149-158).

Claim 21:  an operator terminal operated by the assisted operator that transmits a signal to the aircraft to operate the aircraft (see at least paragraphs 86-97); and

an assistant terminal operated by the operation assistant that transmits, to the assisted operator, the assistance information generated by the operation assistant for assisting with the flight operation of the aircraft (see at least paragraphs 86-97).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Holder as indicated above for Claims10-19 and 21 in view of Lubrano et al. (Lubrano) (US 2020/0388165).

Claim 20:  Holder does not specifically teach wherein the aircraft is a drone.  Lubrano teaches wherein the aircraft is a drone (drone system) in analogous art of UAV remote control for the purposes of: “The drone control system 24, having the traffic information available, will use collision avoidance algorithms to avoid the danger. The two way of using the system, i.e., whether the drone 23 is piloted by a pilot using the UAV remote control 22 or autonomous using the drone control system 24, could eventually be used at the same time, depending on the capabilities of the drone control system 24. For example, the pilot using the UAV remote control 22 will fly the drone 23, then in the case of imminent collision the drone control system 24 will “take the control” and avoid the collision” (see at least paragraphs 35-43).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the portable air-traffic control system for drones as taught by Lubrano in the system of Holder, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	
	 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS L MANSFIELD whose telephone number is (571)270-1904. The examiner can normally be reached M-Thurs, alt. Fri. (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571) 270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS L. MANSFIELD
Examiner
Art Unit 3623



/THOMAS L MANSFIELD/Primary Examiner, Art Unit 3623